DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 21 April 2021 in reference to application 16/575,317.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 21 April 2021 has been accepted and considered in this office action.  Claims 1, 6, 8-13, and 16-20 have been amended, and claims 5 and 15 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 April 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 14, 6-14, and 16-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Biadsy teaches a language modeling method, performed by a language modeling system (abstract), the language modeling method comprising: 
transcribing text data by sorting regional dialect-containing speech data from collected speech data (col 12 lines 15-31, dialect recognition performed on training data set, Col 9, lines 28-35, Col 12 lines 48-56, using GALE training corpus, which consists of speech audio and its transcription, regional dialects within); 
generating a regional dialect corpus using the text data and the regional dialect-containing speech data (col 12 lines 15-31 portions containing each dialect determined); and 
generating an acoustic model and a language model using the regional dialect corpus (col 7 lines 20-30, generating acoustic models for each dialect, col 12 lines 32-47, language models built for each dialect), 
wherein the generating an acoustic model and a language model comprises training the language model based on the speech data (col 7 lines 20-30, generating acoustic models for each dialect, col 12 lines 32-47, language models built for each dialect based on portions determined to contain dialect).
wherein the generating a regional dialect corpus comprises: 
extracting a feature from the regional dialect-containing speech data (col 12 lines 15-25, distinguishing phones of dialect).
Biadsy does not specifically teach wherein the generating an acoustic model and a language model comprises marking speech data on word spacing of a regional dialect sentence using a tag.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to generate segmentation models as taught by Paul in the system of Biadsy in order to allow for character spacing that varies in local dialects (Paul introduction).
Biadsy and Paul do not specifically teach performing clustering of similar regional dialect items in the regional dialect-containing speech data using the extracted feature.
In the same field of processing dialects, Ramalho (US PAP 2011/0301949)  teaches performing clustering of similar regional dialect items in the regional dialect-containing speech data using the extracted feature (0021, clustering according to dialects).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to cluster by dialect as taught by Ramalho in the system of Biadsy and Paul in order to improve transcription accuracy (Ramalho 0005).
However the prior art of record does not teach or fairly suggest the limitations of  27Docket No. 3130-3144 
“extracting a core regional dialect item from a similar dialect item cluster; and 
standardizing a regional dialect corpus using the extracted core regional dialect item” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 1 is allowable.

Claim 11 contains similar subject matter as claim 1 and therefore is allowable as well.

Claims 2-4, 6-10, 12-14, and 16-20 depend on and further limit claims 1 and 11 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658